DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-15 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/9/20, has been reconsidered in view of the allowability of claims to the elected species pursuant to MPEP § 821.04(a) as well as the amendment to claim 1. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-5 is 6-15.  Claims 1-5, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim by way of amendment. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant has authorized to cancel claims 16-20, directed to a non-elected invention, in order to place the application in condition for allowance.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Ziebert on December 1, 2021.
4.	The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 16-20.
Please replace original claim 1 with the amended version shown below:
1.         (Currently Amended) An actuator comprising:
a drive device; 
an energy storage element; and
a controller that operates in a first mode when the actuator receives power from an external power source and in a second mode when a loss of power from the external power source to the actuator is detected, wherein the controller generates a failsafe drive signal in response to detecting the loss of power to the actuator from an external power source;
wherein, in the first mode, the controller controls the drive device to effectuate a flow of fluid from one of a first fluid source and a second fluid source through a valve to which the drive device is operably attached; and
wherein, in the second mode, upon the loss of power to the actuator, the drive device drives a valve member of a valve to which the actuator is operably coupled in a first direction to a first position along a travel path corresponding to a first valve member orientation in which an outlet of the valve is blocked by the valve member in response to a first failsafe drive signal from the controller, and drives the valve member 
wherein the drive device drives the valve member using energy received from the energy storage element.


5.	The following is an examiner’s statement of reasons for allowance: The prior art does not teach an actuator that includes at least a drive device, an energy storage element; and a controller that generates a fail-safe signal in response to detecting a loss of power to the actuator from an external power source, wherein once the loss of power is detected, the drive device operates a valve member to which the actuator is connected in a first direction to a first position along a travel path corresponding to a first valve member orientation in which an outlet of the valve is blocked by the valve member in response a first fail-safe drive signal from the controller, and drives the valve member in a second position along the travel path corresponding to a second valve member orientation in which the outlet of the valve is blocked by the valve member, in response to a second fail-safe drive signal from the controller; and wherein the drive device uses energy from the energy storage element to drive the valve member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846